DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6, 8-10, and 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent Murakami 6,491,442US.
In terms of claim 2, Murakami teaches an optical plug connector arrangement (Figure a-b) configured to be inserted into an adapter (Figure 8a: 12) having v-grooves (Figure 14), the optical plug connector  (Figure 8a: 1) arrangement having a longitudinal axis (Figure 8a-b), the optical plug connector arrangement comprising: an optical cable (Figure 8a: 4) including a plurality of optical fibers (Figure 7b: 4a); a plurality of holders (7) held together in a stack (Figure 8a-b: 7), each holder surrounding a respective subset of the optical fibers so that the optical fibers are disposed in parallel rows when the holders are arranged in the stack (See Figure 8a-b or Figure 11), each holder (7) extending along a length between opposite first and second ends, the length extending along the longitudinal axis of the optical plug connector arrangement, the holders being disposed at intermediate locations along the optical fibers so that distal ends of the optical fibers extend outwardly beyond the second end of the respective holders (Figures 8a-b and 11); and a plug housing (2) surrounding at least a portion of the stack of holders (Figure 11: 2 and 7), the plug housing defining a plug end face (Figure 7b at 3b) through which the distal ends of the optical fibers extend a sufficient distance to extend along the v-grooves of the adapter (Figures 7a-b and Figures 8a-b).
As for claim 3, Murakami teaches the optical plug connector arrangement of claim 2, wherein the plug housing (2) includes: a first housing (2) receiving the stack of holders (7) so that the first housing surrounds at least a portion of each holder (Figure 8a: 2 surrounds the bottom portion 7), the second end of each holder being disposed external of the first housing (top portion of 7 at location of 6 is external of 2); and a second housing  (3) coupled to the first housing to define the plug end face (Figure 7b: 3b).
As for claim 4, Murakami teaches the optical plug connector arrangement of claim 2, wherein each holder (7) surrounds buffered portions of the optical fibers of the respective subset (Figure 11 or 8a).
As for claim 5, Murakami teaches the optical plug connector arrangement of claim 2, wherein each holder (7 and top portion of 6) is overmolded around the optical fibers of the respective subset (Figure 11: 6 and 7).
As for claim 6, Murakami teaches the optical plug connector arrangement of claim 2, wherein the subsets of the optical fibers are based on fiber ribbons (4).
As for claim 8, Murakami teaches the optical plug connector arrangement of claim 2, wherein the first end of each holder (7) is disposed within the first housing (Figures 8a or 11: 2).
As for claim 9, Murakami teaches the optical plug connector arrangement of claim 2, wherein the plug housing includes an extension (tip of 7 or backend of 3) to which the optical cable is anchored (area of 3 or area of 7).
As for claim 10, Murakami teaches the optical plug connector arrangement of claim 9, wherein the extension includes a crimp housing over (16) which a crimp sleeve is mounted (6 and forms a channel which function as a sleeve because it has tubular cross section wherein it abuts with 16).
As for claim 14, Murakami teaches the optical plug connector arrangement of claim 2, wherein the plug housing has a rectangular transverse cross-sectional profile (Figure 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US Patent to Murakami 6,491,442US.
In regards to claim 12, Murakami teaches an optical plug having 2 holders (7). Murakami does not teach wherein the optical plug comprises of 6 holders.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the connector to have 6 holders by expanding the holder size width direction or stacking more holder vertically to increase the amount of connections the plug can support, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). This modification will allow the device to be more scalable for larger network connection applications.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakami in view of the US Patent to Plotts 6,485,192.
In regards to claim 7, Murakami teaches the device of claim 2, wherein the holders are held together.
Murakami does not teach wherein the holders are held together via a pin extending through aligned apertures define by the holders.
Plotts teaches a base having pins (Figure 8: 110 and 111) which are aligned and fitted into a holder body (20) having a plurality of apertures 105 to improve alignment of the holder relative to the base. It would have been obvious to one of ordinary skill in art to modify the holder and base of Murakami 2 and holder 7 to have similar alignment structure such as pattern of pins and aperture that will hold the two components together. This ensure the holder does not become misaligned during installation or movement of the plug connector.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakami in view of the US Patent Application Publication to Cody 2008/0310798US.
In regards to claim 11, Murakami teaches the plug of claim 2. Murakami does not teach wherein plug further comprises of a boot coupled to plug housing.
Cody teaches a boot coupled to a plug housing ([0033]) in order to improve the strain relief on the cable and the plug ([0033]). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Cody boot structure and apply it to plug and cable of Murakami in order to improve the strain relief of the device. This modification will allow the plug to be more durable over a longer a period of time and ensure the cable is functional and longer lasting.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakami in view of the US Patent Application Publication to Eberie 2013/0230283US.
In regards to claim 13, Murakami teaches the device of claim 1. Murakami does not teach wherein the plug housing indicates a polarity of the optical fibers.
Eberie teaches housing indicates the polarity of the optical fibers (abstract). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the plug housing to have fiber polarity indicators in order to inform the installer of the proper orientation to align the fiber within the adapter or other coupling devices. This prevent the plug from be installed in an incorrect manner thus potentially damaging the endface of the plug connector. 
Claim 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakami in view of the US Patent Application Publication to Chen 2013/0236139US.
In terms of claims 15 and 21, Murakami teaches A method of manufacturing an optical plug connector (Figures 8a-b and 11) comprising: stripping a jacket from an optical cable (Figure 7 and 8a-b: wherein fiber 4a is bare from cable 4); separating optical fibers of the optical cable into groups (Figure 8a-b: 4); disposing a respective holder (Figure 8a: 7) around each group of the optical fibers so that distal ends of the optical fibers extend outwardly from the holders (Figure 8 and 11: 7); arranging the holders (Figure 11) in a stack; and assembling a plug connector housing around the stack of holders so the processed ends of the optical fibers extend from the plug connector housing (See Figure 11).
Murakami does not teach processing the distal ends of the optical fibers extending outwardly from the holders including stripping the optical fibers resulting in bare optical fibers, cleaning the bare optical fibers, and cutting the optical fibers, thereby resulting in processed ends of the optical fibers; wherein cutting the optical fibers includes cutting the distal ends of the optical fibers at an angle.
Chen does teach processing the distal ends of the optical fibers extending outwardly from the holders including stripping the optical fibers resulting in bare optical fibers, cleaning the bare optical fibers, and cutting the optical fibers, thereby resulting in processed ends of the optical fibers; wherein cutting the optical fibers includes cutting the distal ends of the optical fibers at an angle. ([0061]). It would have been obvious to one of ordinary skill in art before the invention was made to modify the method of Murakami manufacturing process to includes steps of cleaning, cutting, stripping the ribbon 4 down to the bare fibers in order to ensure the fiber bare tips end faces are optimize for coupling and reducing loss ([0061]).
As for claim 16, Murakami teaches method of claim 15, wherein assembling the plug connector housing (2 and 3) includes disposing a first housing (2) around at least a portion of the stack of holders (7) and coupling a plug housing to the first housing (Figure 8a: 2 and 7).  
As for claim 17, Murakami teaches method of claim 16, wherein disposing the first housing around the portion of the stack of holders includes sliding the first housing around first ends of the holders while opposite second ends of the holders remain external of the first housing (Figure 11: 2 and 7).
As for claim 18, Murakami teaches method of claim 16, wherein coupling the plug housing (2 and 3) to the first housing (2) includes disposing the plug housing around an exterior of the first housing (7 and 2).
  As for claim 19, Murakami teaches method of claim 15, wherein disposing a respective holder (7) around each group of the optical fibers includes overmolding the holders around the respective groups of the optical fibers Figure 8a: 6 and 7 provides an overmolding of the fibers).
As for claim 20, Murakami teaches method of claim 15, wherein separating the optical fibers into groups includes separating ribbons of the optical fibers (Figure 8a: 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent Application Publication to Shevchuk 20030174998 teaches stacked v-grooves coupling devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/SUNG H PAK/           Primary Examiner, Art Unit 2874